


Exhibit 10.26

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) between
EARTHLINK, INC., a Delaware corporation (the “Company”), and ROLLA HUFF
(referred to herein as “You”) is entered into on December 15, 2008.  This
Agreement amends, restates and supersedes the Employment Agreement between the
Company and You dated June 25, 2007 (the “Previous Agreement”).

 

RECITALS

 


1.             THE COMPANY IS ENGAGED IN THE BUSINESS OF PROVIDING INTEGRATED
COMMUNICATION SERVICES AND RELATED VALUE ADDED SERVICES TO INDIVIDUAL CONSUMERS
AND BUSINESS CUSTOMERS THROUGHOUT THE STATES OF THE UNITED STATES; AND


 


2.             THE COMPANY PREVIOUSLY DETERMINED THAT, IN VIEW OF YOUR
KNOWLEDGE, EXPERTISE AND EXPERIENCE IN THE INTEGRATED COMMUNICATION SERVICES AND
RELATED VALUE-ADDED SERVICES INDUSTRIES, YOUR SERVICES AS THE CHIEF EXECUTIVE
OFFICER AND PRESIDENT OF THE COMPANY WOULD BE OF GREAT VALUE TO THE COMPANY, AND
ACCORDINGLY, THE COMPANY DESIRED TO ENTER INTO THE PREVIOUS AGREEMENT WITH YOU
ON THE TERMS SET FORTH THEREIN IN ORDER TO SECURE YOUR SERVICES; AND


 


3.             YOU DESIRED TO SERVE AS THE CHIEF EXECUTIVE OFFICER AND PRESIDENT
OF THE COMPANY ON THE TERMS SET FORTH IN THE PREVIOUS AGREEMENT; AND


 


4.             THE COMPANY AND YOU NOW DESIRE TO AMEND AND RESTATE THE PREVIOUS
AGREEMENT, AS SET FORTH HEREIN, TO ADDRESS SECTION 409A OF THE CODE (AS DEFINED
BELOW) AND THE FINAL REGULATIONS ISSUED THEREUNDER.


 

NOW, THEREFORE, in consideration of Your employment by the Company, the above
premises and the mutual agreements hereinafter set forth, You and the Company
agree as follows:

 


1.             DEFINITIONS.

 


(A)               “AFFILIATE” MEANS ANY TRADE OR BUSINESS WITH WHOM THE COMPANY
WOULD BE CONSIDERED A SINGLE EMPLOYER UNDER SECTIONS 414(B) OR 414(C) OF THE
CODE (EXCEPT THAT, FOR PURPOSES OF DETERMINING YOUR TERMINATION OF EMPLOYMENT,
THE LANGUAGE “AT LEAST FIFTY PERCENT (50%)” SHALL BE USED INSTEAD OF “AT LEAST
EIGHTY PERCENT (80%)” EACH PLACE IT APPEARS IN SECTIONS 414(B) OR 414(C) OF THE
CODE).


 


(B)               “BUSINESS OF THE COMPANY” MEANS THE BUSINESS OF PROVIDING
INTEGRATED COMMUNICATION SERVICES AND RELATED VALUE ADDED SERVICES TO INDIVIDUAL
CONSUMERS AND BUSINESS CUSTOMERS.


 


(C)               “CAUSE” MEANS (I) YOUR COMMISSION OF ANY ACT OF FRAUD OR
DISHONESTY RELATING TO AND ADVERSELY AFFECTING THE BUSINESS AFFAIRS OF THE
COMPANY; (II) YOUR CONVICTION OF ANY FELONY; OR (III) YOUR WILLFUL AND CONTINUED
FAILURE TO

 

--------------------------------------------------------------------------------


 


PERFORM SUBSTANTIALLY YOUR DUTIES OWED TO THE COMPANY AFTER WRITTEN NOTICE
SPECIFYING THE NATURE OF SUCH NON-PERFORMANCE AND A REASONABLE OPPORTUNITY TO
CURE SUCH NON-PERFORMANCE.  NO ACT OR OMISSION SHALL BE CONSIDERED “WILLFUL”
UNLESS IT IS DONE OR OMITTED IN BAD FAITH OR WITHOUT REASONABLE BELIEF THAT THE
ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.


 


(D)               “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND ANY REGULATIONS PROMULGATED THEREUNDER.


 


(E)               “COMPANY” SHALL MEAN EARTHLINK, INC.


 


(F)                “CONFIDENTIAL INFORMATION” MEANS ANY AND ALL NON-PUBLIC
INFORMATION CONCERNING, RELATING TO AND/OR IN THE POSSESSION OF THE COMPANY
AND/OR ITS AFFILIATES AND/OR THE BUSINESS OF THE COMPANY TREATED AS CONFIDENTIAL
OR SECRET BY THE COMPANY AND/OR ITS AFFILIATES (THAT IS, SUCH BUSINESS
INFORMATION IS SUBJECT TO EFFORTS BY THE COMPANY AND/OR ITS AFFILIATES THAT ARE
REASONABLE UNDER THE CIRCUMSTANCES TO MAINTAIN ITS SECRECY) THAT DOES NOT
CONSTITUTE A TRADE SECRET, INCLUDING, WITHOUT LIMITATION, INFORMATION CONCERNING
THE COMPANY’S OR AN AFFILIATE’S FINANCIAL POSITION AND RESULTS OF OPERATIONS
(INCLUDING REVENUES, ASSETS, NET INCOME, ETC.), ANNUAL AND LONG RANGE BUSINESS
PLANS, PRODUCT AND SERVICE PLANS, MARKETING PLANS AND METHODS, EMPLOYEE LISTS
AND INFORMATION, IN WHATEVER FORM AND WHETHER OR NOT COMPUTER OR ELECTRONICALLY
ACCESSIBLE.


 


(G)               “ELIGIBLE EARNINGS” HAS THE SAME MEANING GIVEN TO THAT TERM IN
THE COMPANY’S BONUS PLAN AND PAYROLL POLICIES.


 


(H)               “GOOD REASON” MEANS, WITH RESPECT TO YOUR TERMINATION OF
EMPLOYMENT, ANY OF THE FOLLOWING ACTS OR OMISSIONS THAT ARE NOT CURED WITHIN
THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH ACT OR OMISSION IS DELIVERED TO
THE COMPANY, THE CHAIRMAN OF THE BOARD OF DIRECTORS AND THE CHAIRMAN OF THE
LEADERSHIP AND COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS (WHICH NOTICE
MUST BE GIVEN NO LATER THAN NINETY (90) DAYS AFTER THE INITIAL OCCURRENCE OF
SUCH EVENT):


 

(1)           WITHOUT YOUR EXPRESS WRITTEN CONSENT (I) THE ASSIGNMENT TO YOU OF
ANY DUTIES MATERIALLY INCONSISTENT IN ANY RESPECT WITH YOUR POSITION, AUTHORITY,
DUTIES OR RESPONSIBILITIES AS CONTEMPLATED BY SECTION 2, (II) THE REQUIREMENT BY
THE COMPANY THAT YOU REPORT TO ANY OFFICER OR EMPLOYEE OTHER THAN DIRECTLY TO
THE BOARD OF DIRECTORS OF THE COMPANY, (III) ANY OTHER ACTION BY THE COMPANY
THAT RESULTS IN A SIGNIFICANT DIMINUTION IN SUCH POSITION, AUTHORITY, DUTIES OR
RESPONSIBILITIES, PROVIDED THAT THE COMPANY’S NO LONGER BEING A REPORTING
COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION SHALL NOT BE DEEMED TO
RESULT IN SUCH A SIGNIFICANT DIMINUTION, OR (III) ANY FAILURE BY THE COMPANY TO
COMPLY IN ANY MATERIAL RESPECT WITH ANY OF THE PROVISIONS OF SECTION 4(A),
(B) AND (D) OF THIS AGREEMENT;

 

2

--------------------------------------------------------------------------------


 

(2)           ANY REQUIREMENT THAT YOU RELOCATE OUTSIDE OF, OR ANY RELOCATION OF
THE COMPANY’S PRINCIPAL EXECUTIVE OFFICE OUTSIDE OF, THE METROPOLITAN AREA OF
ATLANTA, GEORGIA; OR

 

(3)           ANY BREACH BY THE COMPANY OF ANY OTHER MATERIAL PROVISION OF THIS
AGREEMENT.

 

A TERMINATION BY YOU SHALL NOT CONSTITUTE TERMINATION FOR GOOD REASON UNLESS YOU
RESIGN WITHIN TWO (2) YEARS AFTER THE INITIAL OCCURRENCE OF SUCH UNCURED EVENT.

 


(I)  “SPECIFIED EMPLOYEE” MEANS AN EMPLOYEE WHO IS (I) AN OFFICER OF THE COMPANY
OR AN AFFILIATE HAVING ANNUAL COMPENSATION GREATER THAN $145,000 (WITH CERTAIN
ADJUSTMENTS FOR INFLATION AFTER 2008), (II) A FIVE-PERCENT OWNER OF THE COMPANY
OR (III) A ONE-PERCENT OWNER OF THE COMPANY HAVING ANNUAL COMPENSATION GREATER
THAN $150,000.  FOR PURPOSES OF THIS SECTION, NO MORE THAN 50 EMPLOYEES (OR, IF
LESSER, THE GREATER OF THREE OR 10 PERCENT OF THE EMPLOYEES) SHALL BE TREATED AS
OFFICERS.  EMPLOYEES WHO (I) NORMALLY WORK LESS THAN 17 1/2 HOURS PER WEEK,
(II) NORMALLY WORK NOT MORE THAN 6 MONTHS DURING ANY YEAR, (III) HAVE NOT
ATTAINED AGE 21, (IV) ARE INCLUDED IN A UNIT OF EMPLOYEES COVERED BY AN
AGREEMENT WHICH THE SECRETARY OF LABOR FINDS TO BE A COLLECTIVE BARGAINING
AGREEMENT BETWEEN EMPLOYEE REPRESENTATIVES AND THE COMPANY OR AN AFFILIATE
(EXCEPT AS OTHERWISE PROVIDED IN REGULATIONS ISSUED UNDER THE CODE) OR (V) WHO
HAVE NOT COMPLETED SIX MONTHS OF SERVICE SHALL BE EXCLUDED FOR PURPOSES OF
DETERMINING THE NUMBER OF OFFICERS FOR THIS DETERMINATION.  FOR PURPOSES OF THIS
SECTION, THE TERM “FIVE-PERCENT OWNER” (“ONE-PERCENT OWNER”) MEANS ANY PERSON
WHO OWNS MORE THAN FIVE PERCENT (ONE PERCENT) OF THE OUTSTANDING STOCK OF THE
COMPANY OR STOCK POSSESSING MORE THAN FIVE PERCENT (ONE PERCENT) OF THE TOTAL
COMBINED VOTING POWER OF ALL STOCK OF THE COMPANY.  FOR PURPOSES OF DETERMINING
OWNERSHIP, THE ATTRIBUTION RULES OF SECTION 318 OF THE CODE SHALL BE APPLIED BY
SUBSTITUTING “FIVE PERCENT” FOR “50 PERCENT” IN SECTION 318(A)(2) AND THE
RULES OF SECTIONS 414(B), 414(C) AND 414(M) OF THE CODE SHALL NOT APPLY.  FOR
PURPOSES OF THIS SECTION, THE TERM “COMPENSATION” HAS THE MEANING GIVEN SUCH
TERM BY SECTION 414(Q)(4) OF THE CODE.  THE DETERMINATION OF WHETHER YOU ARE A
SPECIFIED EMPLOYEE WILL BE BASED ON A DECEMBER 31 IDENTIFICATION DATE SUCH THAT
IF YOU SATISFY THE ABOVE DEFINITION OF SPECIFIED EMPLOYEE AT ANY TIME DURING THE
12-MONTH PERIOD ENDING ON DECEMBER 31, YOU WILL BE TREATED AS A SPECIFIED
EMPLOYEE IF YOU HAVE A TERMINATION OF EMPLOYMENT DURING THE 12-MONTH PERIOD
BEGINNING ON THE FIRST DAY OF THE FOURTH MONTH FOLLOWING THE IDENTIFICATION
DATE.  THIS DEFINITION IS INTENDED TO COMPLY WITH THE “SPECIFIED EMPLOYEE”
RULES OF SECTION 409A(A)(2)(B)(I) OF THE CODE AND SHALL BE INTERPRETED
ACCORDINGLY.


 


(J)  “TERMINATION OF EMPLOYMENT” MEANS THE TERMINATION OF YOUR EMPLOYMENT AND
SERVICE WITH THE COMPANY AND ALL AFFILIATES.  YOU WILL NOT BE CONSIDERED AS
HAVING HAD A TERMINATION OF EMPLOYMENT IF (I) YOU CONTINUE TO PROVIDE SERVICES
TO THE COMPANY OR ANY AFFILIATE AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR AT AN
ANNUAL RATE THAT IS MORE THAN 20 PERCENT OF THE SERVICES RENDERED, ON AVERAGE,
DURING THE IMMEDIATELY PRECEDING 36 MONTHS OF EMPLOYMENT (OR, IF EMPLOYED LESS
THAN 36 MONTHS, SUCH LESSER PERIOD) OR (II) YOU ARE ON MILITARY LEAVE,

 

3

--------------------------------------------------------------------------------


 


SICK LEAVE OR OTHER BONA FIDE LEAVE OF ABSENCE SO LONG AS THE PERIOD OF SUCH
LEAVE DOES NOT EXCEED SIX MONTHS, OR IF LONGER, SO LONG AS YOUR RIGHT TO
REEMPLOYMENT WITH THE COMPANY OR ANY AFFILIATE IS PROVIDED EITHER BY STATUTE OR
BY CONTRACT.  IF THE PERIOD OF LEAVE (I) ENDS OR (II) EXCEEDS SIX MONTHS AND
YOUR RIGHT TO REEMPLOYMENT IS NOT PROVIDED EITHER BY STATUTE OR BY CONTRACT, THE
TERMINATION OF EMPLOYMENT WILL BE DEEMED TO OCCUR ON THE FIRST DATE IMMEDIATELY
FOLLOWING SUCH SIX-MONTH PERIOD IF NOT REEMPLOYED BY THE COMPANY OR ANY
AFFILIATE BEFORE SUCH TIME AND ELIGIBILITY FOR PAYMENTS AND BENEFITS HEREUNDER
WILL BE DETERMINED AS OF THAT TIME.  TERMINATION OF EMPLOYMENT SHALL BE
CONSTRUED CONSISTENT WITH THE MEANING OF A “SEPARATION FROM SERVICE” UNDER
SECTION 409A OF THE CODE.


 


(K)               “TOTAL DISABILITY” MEANS YOUR INABILITY, THROUGH PHYSICAL OR
MENTAL ILLNESS OR ACCIDENT, TO PERFORM THE MAJORITY OF YOUR USUAL DUTIES AND
RESPONSIBILITIES HEREUNDER (AS SUCH DUTIES ARE CONSTITUTED ON THE DATE OF THE
COMMENCEMENT OF SUCH DISABILITY) IN THE MANNER AND TO THE EXTENT REQUIRED UNDER
THIS AGREEMENT FOR A PERIOD OF AT LEAST NINETY (90) CONSECUTIVE DAYS.  TOTAL
DISABILITY SHALL BE DEEMED TO HAVE OCCURRED ON THE FIRST DAY FOLLOWING THE
EXPIRATION OF SUCH NINETY (90) DAY PERIOD.


 


(L)  “TRADE SECRETS” MEANS ANY AND ALL INFORMATION CONCERNING, RELATING TO
AND/OR IN THE POSSESSION OF, THE COMPANY AND/OR ITS AFFILIATES AND/OR THE
BUSINESS OF THE COMPANY THAT QUALIFIES AS A TRADE SECRET AS DEFINED BY THE LAWS
OF THE STATE OF GEORGIA ON THE DATE OF THIS AGREEMENT AND AS SUCH LAWS ARE
AMENDED FROM TIME TO TIME THEREAFTER.


 


2.             EMPLOYMENT; DUTIES.


 


(A)                THE COMPANY AGREES TO EMPLOY YOU AS CHIEF EXECUTIVE OFFICER
AND PRESIDENT OF THE COMPANY WITH THE DUTIES AND RESPONSIBILITIES GENERALLY
ASSOCIATED WITH SUCH POSITION AND SUCH OTHER REASONABLE ADDITIONAL
RESPONSIBILITIES AND POSITIONS AS MAY BE ADDED TO YOUR DUTIES FROM TIME TO TIME
BY THE BOARD OF DIRECTORS CONSISTENT WITH YOUR POSITION.


 


(B)                DURING YOUR EMPLOYMENT HEREUNDER, YOU SHALL (I) DILIGENTLY
FOLLOW AND IMPLEMENT ALL COMPANY EMPLOYEE POLICIES AND ALL MANAGEMENT POLICIES
AND DECISIONS COMMUNICATED TO YOU BY THE BOARD OF DIRECTORS; AND (II) TIMELY
PREPARE AND FORWARD TO THE BOARD OF DIRECTORS ALL REPORTS AND ACCOUNTINGS AS MAY
BE REASONABLY REQUESTED OF YOU.


 


3.             TERM.  THE TERM HEREOF COMMENCED ON JUNE 25, 2007, SHALL CONTINUE
FOR A PERIOD OF THREE (3) YEARS FROM SUCH DATE AND SHALL BE AUTOMATICALLY
EXTENDED FROM YEAR-TO-YEAR THEREAFTER UNLESS TERMINATED IN ACCORDANCE WITH
SECTION 6 HEREOF (THE “TERM”).


 


4.             COMPENSATION.


 


(A)                (1)  YOU SHALL BE PAID AN ANNUAL BASE SALARY OF NOT LESS THAN
EIGHT HUNDRED THOUSAND DOLLARS ($800,000) PER YEAR (THE “BASE SALARY”).  THE
BASE SALARY SHALL ACCRUE AND BE DUE AND PAYABLE IN EQUAL, OR AS NEARLY EQUAL AS

 

4

--------------------------------------------------------------------------------


 


PRACTICABLE, BIWEEKLY INSTALLMENTS AND THE COMPANY MAY DEDUCT FROM EACH SUCH
INSTALLMENT ALL AMOUNTS REQUIRED TO BE DEDUCTED AND WITHHELD IN ACCORDANCE WITH
APPLICABLE FEDERAL AND STATE INCOME, FICA AND OTHER WITHHOLDING TAX
REQUIREMENTS.


 

(2)  THE BASE SALARY SHALL BE REVIEWED BY THE BOARD OF DIRECTORS AT LEAST ONCE
DURING EACH YEAR OF THE TERM AND MAY BE INCREASED FROM TIME TO TIME AND AT ANY
TIME BY THE BOARD OF DIRECTORS.  THE BASE SALARY SHALL IN NO EVENT BE REDUCED OR
DECREASED BELOW THE HIGHEST LEVEL ATTAINED AT ANY TIME BY YOU, UNLESS YOU AND
THE BOARD OF DIRECTORS AGREE TO IMPLEMENT A SALARY REDUCTION PROGRAM FOR COST
ABATEMENT PURPOSES.

 

(3)  AS THE TERM BEGINS ON OTHER THAN THE FIRST BUSINESS DAY OF A CALENDAR MONTH
AND AS THE TERM HEREOF SHALL TERMINATE ON OTHER THAN THE LAST DAY OF A CALENDAR
MONTH, YOUR COMPENSATION FOR SUCH MONTH SHALL BE PRORATED ACCORDING TO THE
NUMBER OF DAYS DURING SUCH MONTH THAT OCCUR WITHIN THE TERM.

 


(B)                FOR EACH FISCAL YEAR OF THE COMPANY, YOU SHALL BE ENTITLED TO
RECEIVE AN ANNUAL TARGET BONUS OPPORTUNITY IN AN AMOUNT EQUAL TO ONE HUNDRED
PERCENT (100%) OF YOUR ELIGIBLE EARNINGS (THE “ANNUAL TARGET BONUS”), WITH THE
ABILITY TO EARN 50 PERCENT (50%) (THRESHOLD) TO ONE HUNDRED FIFTY PERCENT (150%)
(MAXIMUM) OF YOUR ANNUAL TARGET BONUS IF THE BONUS CRITERIA FOR SUCH ANNUAL
PERIOD, AS SET BY THE BOARD OF DIRECTORS OF THE COMPANY, ARE SATISFIED (THE
“TARGET BONUS PAYMENT”); PROVIDED THAT IF SUCH BONUS CRITERIA ARE NOT SATISFIED,
NO ANNUAL TARGET BONUS SHALL BE PAYABLE.  THE CRITERIA TO EARN YOUR ANNUAL
TARGET BONUS AND OTHER LEVELS BETWEEN THE THRESHOLD AND MAXIMUM FOR EACH YEAR OF
THE TERM SHALL BE BASED UPON GOOD FAITH NEGOTIATIONS BETWEEN YOU AND THE BOARD
OF DIRECTORS.  ALL TARGET BONUS PAYMENTS THAT BECOME PAYABLE SHALL BE PAID TO
YOU IN ACCORDANCE WITH THE APPLICABLE BONUS PLAN BUT IN NO EVENT LATER THAN 2½
MONTHS AFTER THE END OF THE FISCAL YEAR OF THE COMPANY TO WHICH YOUR TARGET
BONUS PAYMENTS RELATE.


 


(C)                WHILE YOU ARE PERFORMING THE SERVICES DESCRIBED HEREIN, THE
COMPANY SHALL REIMBURSE YOU FOR ALL REASONABLE AND NECESSARY EXPENSES INCURRED
BY YOU IN CONNECTION WITH THE PERFORMANCE OF YOUR DUTIES OF EMPLOYMENT HEREUNDER
IN ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICY, AS APPLIED TO THE
COMPANY’S EXECUTIVE OFFICERS, AS SOON AS ADMINISTRATIVELY PRACTICABLE BUT NO
LATER THAN 2 ½ MONTHS AFTER THE END OF THE YEAR IN WHICH YOU INCUR THE
REIMBURSABLE EXPENSE.


 


(D)                PURSUANT TO THIS SECTION 4(D), YOU SHALL PARTICIPATE IN THE
CHANGE-IN-CONTROL ACCELERATED VESTING AND SEVERANCE PLAN AMENDED AND RESTATED
EFFECTIVE DECEMBER 15, 2008 AND ANY PLAN(S) OR PROGRAM(S) THAT SUPERSEDE,
REPLACE AND/OR SUPPLEMENT SUCH PLAN, AS IN EFFECT FROM TIME TO TIME (THE
“AV/SP”), AT THE HIGHEST AND MOST BENEFICIAL LEVEL OF PARTICIPATION PROVIDED
UNDER THE AV/SP.  WITH RESPECT TO EACH INDIVIDUAL BENEFIT, OR CATEGORY OF
SIMILAR BENEFIT, PROVIDED TO YOU UNDER EACH OF THE AV/SP AND THIS AGREEMENT, THE
TWO (2) BENEFITS SHALL NOT BE CUMULATIVE, AND YOU SHALL BE ENTITLED TO RECEIVE
EACH SUCH BENEFIT, OR CATEGORY OF BENEFIT, UNDER THE TERMS OF THE AV/SP OR THE
TERMS OF THIS AGREEMENT, WHICHEVER WOULD BE THE GREATER AMOUNT OR VALUE TO YOU,
EXCEPT THAT THE TIMING AND MANNER OF PAYMENT OF

 

5

--------------------------------------------------------------------------------


 


SUCH BENEFITS SHALL BE CONSISTENT WITH THE TERMS OF THIS AGREEMENT, REGARDLESS
OF WHETHER THE AMOUNT OR VALUE OF THE BENEFITS YOU ARE ENTITLED TO RECEIVE ARE
DETERMINED UNDER THE AV/SP OR THIS AGREEMENT.  THE RESTRICTIONS ON CUMULATION OF
BENEFITS IN THIS SECTION 4(D), AND THE APPLICATION OF THE TERMS OF THE AV/SP TO
BENEFITS PROVIDED THEREUNDER, SHALL NOT APPLY TO YOUR RIGHT TO QUALIFY FOR AND
PARTICIPATE IN THE AV/SP AT THE HIGHEST AND MOST BENEFICIAL LEVEL OF
PARTICIPATION.


 


(E)                YOU SHALL RECEIVE PAID VACATION DURING EACH TWELVE (12) MONTH
PERIOD OF YOUR EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S VACATION POLICY.  TO
THE EXTENT THAT YOU DO NOT USE YOUR ACCRUED VACATION DURING SUCH TWELVE (12)
MONTH PERIOD, ANY REMAINING ACCRUED VACATION SHALL BE SUBJECT TO THE CARRYOVER
RESTRICTIONS APPLICABLE IN THE COMPANY’S NORMAL VACATION POLICIES.


 


5.             EQUITY RIGHTS.


 


(A)                UPON EXECUTION OF THE PREVIOUS AGREEMENT, YOU RECEIVED
100,000 RSUS WHICH SHALL VEST IN ACCORDANCE WITH THE TERMS OF THE
EARTHLINK, INC. 2006 EQUITY AND CASH INCENTIVE PLAN, WITH 50,000 RSUS VESTING ON
JUNE 25, 2009, 25,000 RSUS VESTING ON JUNE 25, 2010 AND 25,000 RSUS VESTING ON
JUNE 25, 2011, ASSUMING YOUR CONTINUED EMPLOYMENT UNTIL EACH SUCH TIME, OR AS
OTHERWISE VESTED PURSUANT TO SECTION 6.  UPON EXECUTION OF THE PREVIOUS
AGREEMENT, YOU ALSO RECEIVED (1) 700,000 STOCK OPTIONS WHICH VESTED AS OF
SEPTEMBER 30, 2007 AND (II) 800,000 STOCK OPTIONS WHICH VEST OVER A PERIOD OF
FOUR YEARS IN ACCORDANCE WITH THE TERMS OF THE EARTHLINK, INC. 2006 EQUITY AND
CASH INCENTIVE PLAN, WITH 300,000 STOCK OPTIONS VESTING ON DECEMBER 31, 2008 AND
THE REMAINING 500,000 STOCK OPTIONS VESTING ON A MONTHLY BASIS BETWEEN
JANUARY 1, 2009 AND JUNE 25, 2011, ASSUMING YOUR CONTINUED EMPLOYMENT UNTIL EACH
SUCH TIME, OR AS OTHERWISE VESTED PURSUANT TO SECTION 6.


 


(B)                THE STOCK OPTIONS AND RESTRICTED STOCK UNITS GRANTED BY THE
COMPANY TO YOU FROM TIME TO TIME ARE HEREINAFTER COLLECTIVELY CALLED THE “STOCK
OPTIONS AND RSUS.”  YOU SHALL BE GIVEN THE PERIOD PERMITTED UNDER YOUR
RESPECTIVE STOCK OPTION AGREEMENTS, WHICH SHALL CONTAIN THE MATERIAL TERMS
PROVIDED IN THE FORM ATTACHED TO THIS AGREEMENT, TO EXERCISE YOUR STOCK OPTIONS
AFTER YOUR TERMINATION OF EMPLOYMENT.


 


(C)                VESTED STOCK OPTIONS SHALL BE EXERCISABLE FOR NINETY (90)
DAYS FOLLOWING TERMINATION OF EMPLOYMENT, PROVIDED THAT IF YOU ARE PROHIBITED
FROM EXERCISING VESTED STOCK OPTIONS DURING SUCH NINETY (90) DAY PERIOD DUE TO
HAVING MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, SUCH EXERCISE PERIOD
SHALL BE EXTENDED UNTIL TEN (10) DAYS FOLLOWING THE DATE THAT YOU NO LONGER HAVE
MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, BUT IN NO EVENT SHALL THE
VESTED STOCK OPTIONS BE EXERCISABLE BEYOND THEIR LATEST EXPIRATION DATE AS SET
FORTH IN THE RESPECTIVE STOCK OPTION AGREEMENTS.

 

6

--------------------------------------------------------------------------------


 


6.             TERMINATION.


 


(A)                A TERMINATION OF EMPLOYMENT SHALL OCCUR ONLY AS FOLLOWS:


 

(1)           FOR CAUSE IMMEDIATELY BY THE COMPANY; OR

 

(2)           AT YOUR OPTION FOR GOOD REASON; OR

 

(3)           AT YOUR OPTION UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF
TERMINATION DELIVERED BY YOU TO THE COMPANY; OR

 

(4)           FOR ANY REASON BY THE COMPANY UPON THREE (3) CALENDAR MONTHS PRIOR
WRITTEN NOTICE OF TERMINATION DELIVERED TO YOU, EXCEPT DURING A PERIOD OF YOUR
DISABILITY THAT MAY QUALIFY AS THE PERIOD FOR QUALIFICATION FOR YOUR TERMINATION
OF EMPLOYMENT DUE TO YOUR TOTAL DISABILITY AS SET FORTH IN SECTION 6(A)(6); OR

 

(5)           BY THE COMPANY UPON YOUR DEATH; OR

 

(6)           BY THE COMPANY BECAUSE OF YOUR TOTAL DISABILITY UPON THIRTY (30)
DAYS PRIOR WRITTEN NOTICE OF TERMINATION DELIVERED TO YOU.

 


(B)                IF YOU HAVE A TERMINATION OF EMPLOYMENT THAT IS (I) BY THE
COMPANY FOR OTHER THAN “CAUSE,” YOUR DEATH OR YOUR TOTAL DISABILITY, OR (II) BY
YOU FOR “GOOD REASON,” YOU SHALL BE PAID AN AMOUNT EQUAL TO (A) TWO HUNDRED
PERCENT (200%) OF THE SUM OF (I) YOUR BASE SALARY AS OF THE EFFECTIVE DATE OF
YOUR TERMINATION OF EMPLOYMENT AND (II) YOUR ANNUAL TARGET BONUS FOR THE YEAR IN
WHICH YOUR TERMINATION OF EMPLOYMENT OCCURS, LESS (B) THE AMOUNT OF THE
NON-COMPETE PAYMENT.  SUBJECT TO SECTION 19 BELOW, SUCH AMOUNT SHALL BE PAID IN
EQUAL, OR AS NEARLY EQUAL AS PRACTICABLE, BIWEEKLY INSTALLMENTS, STARTING WITH
THE FIRST PAYROLL PAYMENT DATE FOLLOWING YOUR TERMINATION OF EMPLOYMENT AS
DESCRIBED IN THIS SECTION 6(B) AND CONTINUING THEREAFTER FOR EIGHTEEN (18)
MONTHS.  IN THE EVENT OF SUCH TERMINATION OF EMPLOYMENT, YOU SHALL BECOME
IMMEDIATELY VESTED IN ALL YOUR OUTSTANDING STOCK OPTIONS AND RSUS, AND FOR
EIGHTEEN (18) MONTHS FOLLOWING TERMINATION OF EMPLOYMENT THE COMPANY SHALL PAY,
NO LESS FREQUENTLY THAN MONTHLY, ALL COSTS OF HEALTH CARE CONTINUATION COVERAGE
FOR WHICH YOU AND YOUR SPOUSE AND DEPENDENTS ARE ELIGIBLE UNDER THE CONSOLIDATED
OMNIBUS BUDGET RECONCILIATION ACT OF 1986.


 


(C)                IF YOU HAVE A TERMINATION OF EMPLOYMENT ON ACCOUNT OF YOUR
DEATH OR YOUR TOTAL DISABILITY, YOU SHALL BE PAID (I) ONE HUNDRED PERCENT (100%)
OF YOUR BASE SALARY AS OF THE EFFECTIVE DATE OF YOUR TERMINATION OF EMPLOYMENT,
SUCH AMOUNT TO BE PAID IN EQUAL, OR AS NEARLY EQUAL AS PRACTICABLE, BIWEEKLY
INSTALLMENTS, STARTING WITH THE FIRST PAYROLL PAYMENT DATE FOLLOWING YOUR
TERMINATION OF EMPLOYMENT AND CONTINUING THEREAFTER FOR EIGHTEEN (18) MONTHS
(SUBJECT TO ANY DELAY IN PAYMENTS THAT MAY BE REQUIRED BY SECTION 19), AND
(II) YOUR ANNUAL TARGET BONUS FOR THE YEAR IN WHICH YOUR TERMINATION OF
EMPLOYMENT OCCURS, SUCH ANNUAL

 

7

--------------------------------------------------------------------------------

 


TARGET BONUS TO BE DETERMINED IN ACCORDANCE WITH SECTION 4(B) AND TO BE PAYABLE
IN ACCORDANCE WITH THE LAST SENTENCE OF SECTION 4(B).


 


(D)                IF YOU HAVE A TERMINATION OF EMPLOYMENT BY THE COMPANY FOR
CAUSE OR BY YOU FOR REASONS OTHER THAN FOR “GOOD REASON,” THE COMPANY WILL HAVE
NO OBLIGATIONS TO PAY YOU ANY AMOUNT BEYOND THE EFFECTIVE DATE OF SUCH
TERMINATION OF EMPLOYMENT WHETHER AS BASE SALARY, ANNUAL TARGET BONUS OR
OTHERWISE OR TO PROVIDE YOU WITH ANY BENEFITS ARISING HEREUNDER OR OTHERWISE
EXCEPT AS REQUIRED BY LAW.


 


7.             CONFIDENTIAL INFORMATION AND TRADE SECRETS.  YOU ACKNOWLEDGE THAT
THE NATURE OF YOUR ENGAGEMENT BY THE COMPANY IS SUCH THAT YOU SHALL HAVE ACCESS
TO THE CONFIDENTIAL INFORMATION AND THE TRADE SECRETS, EACH OF WHICH HAS GREAT
VALUE TO THE COMPANY, PROVIDES THE COMPANY A COMPETITIVE ADVANTAGE, AND
CONSTITUTES THE FOUNDATION UPON WHICH THE BUSINESS OF THE COMPANY IS BASED.  YOU
AGREE TO HOLD ALL OF THE CONFIDENTIAL INFORMATION AND THE TRADE SECRETS IN
CONFIDENCE AND TO NOT USE, DISCLOSE, PUBLISH OR OTHERWISE DISSEMINATE ANY OF
SUCH CONFIDENTIAL INFORMATION AND THE TRADE SECRETS TO ANY OTHER PERSON, EXCEPT
TO THE EXTENT SUCH DISCLOSURE IS (I) NECESSARY TO THE PERFORMANCE OF THIS
AGREEMENT AND IN FURTHERANCE OF THE COMPANY’S BEST INTERESTS, (II) REQUIRED BY
APPLICABLE LAW, (III) AS A RESULT OF PORTIONS OF THE CONFIDENTIAL INFORMATION
AND/OR THE TRADE SECRETS BECOMING LAWFULLY OBTAINABLE FROM OTHER SOURCES,
(IV) AUTHORIZED IN WRITING BY THE COMPANY, OR (V) NECESSARY TO ENFORCE THIS
AGREEMENT.  THE RESTRICTIONS SET FORTH IN THIS SECTION 7 SHALL REMAIN IN FULL
FORCE AND EFFECT (A) WITH RESPECT TO THE CONFIDENTIAL INFORMATION, FOR THE THREE
(3) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF YOUR TERMINATION OF EMPLOYMENT,
AND WITH RESPECT TO THE TRADE SECRETS, UNTIL THE TRADE SECRETS NO LONGER RETAIN
THEIR STATUS OR QUALIFY AS TRADE SECRETS UNDER APPLICABLE LAW.  UPON YOUR
TERMINATION OF EMPLOYMENT, YOU SHALL DELIVER TO THE COMPANY ALL DOCUMENTS,
RECORDS, NOTEBOOKS, WORK PAPERS, AND ALL SIMILAR MATERIAL CONTAINING
CONFIDENTIAL INFORMATION AND TRADE SECRETS, WHETHER PREPARED BY YOU, THE COMPANY
OR ANYONE ELSE.


 


8.             INVENTIONS AND PATENTS.  ALL INVENTIONS, DESIGNS, IMPROVEMENTS,
PATENTS, COPYRIGHTS AND DISCOVERIES CONCEIVED BY YOU DURING THE TERM OF THIS
AGREEMENT WHICH ARE USEFUL IN OR DIRECTLY OR INDIRECTLY RELATE TO THE BUSINESS
OF THE COMPANY OR TO ANY EXPERIMENTAL WORK CARRIED ON BY THE COMPANY, SHALL BE
THE PROPERTY OF THE COMPANY.  YOU AGREE TO PROMPTLY AND FULLY DISCLOSE TO THE
COMPANY ALL SUCH INVENTIONS, DESIGNS, IMPROVEMENTS, PATENTS, COPYRIGHTS AND
DISCOVERIES (WHETHER DEVELOPED INDIVIDUALLY OR WITH OTHER PERSONS) AND AT THE
COMPANY’S EXPENSE, TO TAKE ALL STEPS NECESSARY AND REASONABLY REQUIRED TO ASSURE
THE COMPANY’S OWNERSHIP THEREOF AND TO ASSIST THE COMPANY IN PROTECTING OR
DEFENDING THE COMPANY’S PROPRIETARY RIGHTS THEREIN.


 


9.             RESTRICTIVE COVENANTS.


 


(A)                NON-COMPETITION.  YOU AGREE THAT DURING YOUR EMPLOYMENT, AND
FOR A PERIOD OF EIGHTEEN (18) CALENDAR MONTHS FOLLOWING TERMINATION OF
EMPLOYMENT, YOU SHALL NOT PERFORM WITHIN THE 50 STATES OF THE UNITED STATES OF
AMERICA ANY SERVICES WHICH ARE IN COMPETITION WITH THE BUSINESS OF THE COMPANY
DURING YOUR EMPLOYMENT, OR FOLLOWING YOUR TERMINATION OF EMPLOYMENT ANY SERVICES
WHICH ARE IN COMPETITION WITH A MATERIAL LINE OF BUSINESS ENGAGED IN BY THE

 

8

--------------------------------------------------------------------------------


 


COMPANY AT THE TIME OF YOUR TERMINATION OF EMPLOYMENT, AND WHICH ARE THE SAME AS
OR SIMILAR TO THOSE SERVICES YOU PERFORMED FOR THE COMPANY UNDER THIS AGREEMENT;
PROVIDED, HOWEVER, IF THE OTHER BUSINESS COMPETITIVE WITH THE BUSINESS OF THE
COMPANY HAS MULTIPLE LINES, DIVISIONS, SEGMENTS OR UNITS, SOME OF WHICH ARE NOT
COMPETITIVE WITH THE BUSINESS OF THE COMPANY, NOTHING HEREIN SHALL PREVENT YOU
FROM BEING EMPLOYED BY OR PROVIDING SERVICES TO SUCH LINE, DIVISION, SEGMENT OR
UNIT THAT IS NOT COMPETITIVE WITH THE BUSINESS OF THE COMPANY.  FOR PURPOSES OF
THIS SECTION 9(A), “MATERIAL” MEANS A LINE OF BUSINESS THAT REPRESENTS 20% OR
MORE OF THE COMPANY’S CONSOLIDATED REVENUES OR ADJUSTED EBITDA FOR THE FOUR
FISCAL QUARTERS IMMEDIATELY PRECEDING YOUR TERMINATION OF EMPLOYMENT.


 


(B)                NON-RECRUITMENT.  YOU AGREE THAT DURING YOUR EMPLOYMENT AND
FOR A PERIOD OF EIGHTEEN (18) CALENDAR MONTHS FOLLOWING TERMINATION OF
EMPLOYMENT, YOU WILL NOT, DIRECTLY OR INDIRECTLY:  (1) SOLICIT, INDUCE, RECRUIT,
OR CAUSE A RESTRICTED EMPLOYEE TO RESIGN EMPLOYMENT WITH THE COMPANY OR ITS
AFFILIATES, OR (2) PARTICIPATE IN MAKING HIRING DECISIONS, ENCOURAGE THE HIRING
OF, OR AID IN THE HIRING PROCESS OF A RESTRICTED EMPLOYEE ON BEHALF OF ANY
EMPLOYER OTHER THAN THE COMPANY AND ITS AFFILIATES.  AS USED HEREIN, “RESTRICTED
EMPLOYEE” MEANS ANY EMPLOYEE OF THE COMPANY OR ITS AFFILIATES WITH WHOM YOU HAD
MATERIAL BUSINESS-RELATED CONTACT WHILE PERFORMING SERVICES UNDER THIS
AGREEMENT, AND WHO IS:  (1) A MEMBER OF EXECUTIVE MANAGEMENT; (2) A CORPORATE
OFFICER OF THE COMPANY OR ANY OF ITS AFFILIATES, OR (3) ANY EMPLOYEE OF THE
COMPANY OR ANY OF ITS AFFILIATES ENGAGED IN PRODUCT OR SERVICE DEVELOPMENT OR
PRODUCT OR SERVICE MANAGEMENT.


 


(C)                EFFECT OF BREACH.  THE OBLIGATION OF THE COMPANY TO CONTINUE
TO FULFILL ITS PAYMENT AND BENEFIT OBLIGATIONS TO YOU PURSUANT TO SECTIONS 6(B),
6(C) AND 9(D) IS CONDITIONED UPON YOUR COMPLIANCE WITH THE PROVISIONS OF THIS
SECTION 9 AND SECTIONS 7 AND 8.  ACCORDINGLY, IN THE EVENT THAT YOU SHALL
MATERIALLY BREACH THE PROVISIONS OF THIS SECTION 9 AND/OR SECTIONS 7 AND/OR 8
AND NOT CURE OR CEASE (AS APPROPRIATE) SUCH MATERIAL BREACH WITHIN TEN (10) DAYS
OF RECEIPT OF NOTICE THEREOF FROM THE COMPANY, THE COMPANY’S OBLIGATIONS UNDER
SECTIONS 6(B), 6(C) AND 9(D) SHALL TERMINATE.  TERMINATION OF THE COMPANY’S
OBLIGATIONS UNDER SECTIONS 6(B), 6(C) OR 9(D) SHALL NOT BE THE COMPANY’S SOLE
AND EXCLUSIVE REMEDY FOR A BREACH OF THIS SECTION 9 AND/OR SECTIONS 7 AND/OR 8. 
IN ADDITION TO THE REMEDY PROVIDED IN THIS SECTION 9(C), THE COMPANY SHALL BE
ENTITLED TO SEEK DAMAGES AND INJUNCTIVE RELIEF TO ENFORCE THIS SECTION 9 AND
SECTIONS 7 AND 8, IN THE EVENT OF A BREACH BY YOU OF THIS SECTION 9 AND/OR
SECTIONS 7 AND/OR 8.  ADDITIONALLY, IN THE EVENT YOU MATERIALLY BREACH SUCH
PROVISIONS, YOU SHALL BE REQUIRED TO REPAY TO THE COMPANY ALL SUCH AMOUNTS PAID
PURSUANT TO SECTIONS 6(B), 6(C) AND 9(D) THAT YOU WOULD NOT HAVE RECEIVED HAD
SUCH AMOUNT NOT BEEN PAID AND YOU BREACHED SUCH PROVISIONS.


 


(D)                COMPENSATION FOR RESTRICTIVE COVENANTS.  IN CONSIDERATION OF
YOUR OBLIGATIONS UNDER THIS SECTION 9, UPON YOUR TERMINATION OF EMPLOYMENT OTHER
THAN ON ACCOUNT OF YOUR DEATH OR TOTAL DISABILITY OR BY THE COMPANY FOR “CAUSE”
OR BY YOU FOR REASONS OTHER THAN “GOOD REASON,” YOU SHALL BE PAID AN AMOUNT
EQUAL TO ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000) (THE
“NON-COMPETE PAYMENT”).  SUBJECT TO SECTION 19 BELOW, SUCH AMOUNT SHALL BE PAID
IN EQUAL, OR AS

 

9

--------------------------------------------------------------------------------


 


NEARLY EQUAL AS PRACTICABLE, BIWEEKLY INSTALLMENTS, STARTING WITH THE FIRST
PAYROLL PAYMENT DATE FOLLOWING YOUR TERMINATION OF EMPLOYMENT OTHER THAN ON
ACCOUNT OF YOUR DEATH OR TOTAL DISABILITY OR BY THE COMPANY FOR “CAUSE” OR BY
YOU FOR REASONS OTHER THAN “GOOD REASON,” AND CONTINUING THEREAFTER FOR THE
EIGHTEEN (18) MONTH RESTRICTION PERIOD.


 


10.          REMEDIES.


 


(A)                THE PARTIES HERETO AGREE THAT THE SERVICES TO BE RENDERED BY
YOU PURSUANT TO THIS AGREEMENT, AND THE RIGHTS AND PRIVILEGES GRANTED TO THE
COMPANY PURSUANT TO THIS AGREEMENT, ARE OF A SPECIAL, UNIQUE, EXTRAORDINARY AND
INTELLECTUAL CHARACTER, WHICH GIVES THEM A PECULIAR VALUE; THE LOSS OF WHICH
CANNOT BE REASONABLY OR ADEQUATELY COMPENSATED IN DAMAGES IN ANY ACTION AT LAW,
AND THAT A BREACH BY YOU OF ANY OF THE TERMS OF THIS AGREEMENT WILL CAUSE THE
COMPANY GREAT AND IRREPARABLE INJURY AND DAMAGE.  YOU HEREBY AGREE THAT THE
DEFINITION OF THE BUSINESS OF THE COMPANY SET FORTH IN SECTION 1 IS CORRECT,
THAT THE COMPANY AND ITS AFFILIATES CONDUCT BUSINESS THROUGHOUT THE 50 STATES OF
THE UNITED STATES OF AMERICA AND BEYOND, AND THAT THESE RESTRICTIONS ARE
REASONABLY NECESSARY TO PROTECT THE LEGITIMATE BUSINESS INTERESTS OF THE
COMPANY.  YOU HEREBY EXPRESSLY AGREE THAT THE COMPANY SHALL BE ENTITLED TO THE
REMEDIES OF INJUNCTION, SPECIFIC PERFORMANCE AND OTHER EQUITABLE RELIEF TO
PREVENT A BREACH OF THIS AGREEMENT BY YOU.  THIS SECTION 10 SHALL NOT BE
CONSTRUED AS A WAIVER OF ANY OTHER RIGHTS OR REMEDIES WHICH THE COMPANY MAY HAVE
FOR DAMAGES OR OTHERWISE.


 


(B)                IN THE EVENT OF ANY DISPUTE OVER THE INTERPRETATION OR
APPLICATION OF THIS AGREEMENT, THE COMPANY SHALL REIMBURSE YOU FOR YOUR
REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION WITH THAT DISPUTE
UNLESS THE COMPANY IS DETERMINED, BY FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION, TO BE THE PREVAILING PARTY ON ALL OR SUBSTANTIALLY ALL OF THE
ISSUES IN DISPUTE, WHICH REIMBURSEMENT SHALL BE MADE PROMPTLY (AND WITHIN THIRTY
(30) DAYS) FOLLOWING FINAL JUDGMENT.


 


11.          CONSTRUCTION AND SEVERABILITY.  THE PARTIES HERETO AGREE THAT THE
PROVISIONS OF THIS AGREEMENT SHALL BE PRESUMED TO BE ENFORCEABLE, AND ANY
READING CAUSING UNENFORCEABILITY SHALL YIELD TO A CONSTRUCTION PERMITTING
ENFORCEMENT.  IN THE EVENT A COURT SHOULD DETERMINE NOT TO ENFORCE A PROVISION
OF THIS AGREEMENT DUE TO OVERBREADTH, VIOLATION OF PUBLIC POLICY, OR SIMILAR
REASONS, THE PARTIES SPECIFICALLY AUTHORIZE SUCH REVIEWING COURT TO ENFORCE SAID
COVENANT TO THE MAXIMUM EXTENT REASONABLE, WHETHER SAID REVISIONS BE IN TIME,
TERRITORY, SCOPE OF PROHIBITED ACTIVITIES, OR OTHER RESPECTS.  IF ANY SINGLE
COVENANT, PROVISION, WORD, CLAUSE OR PHRASE IN THIS AGREEMENT SHALL BE FOUND
UNENFORCEABLE, IT SHALL BE SEVERED AND THE REMAINING COVENANTS AND PROVISIONS
ENFORCED IN ACCORDANCE WITH THE TENOR OF THE AGREEMENT.


 


12.          ASSIGNMENT.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
HEREUNDER MAY NOT BE ASSIGNED BY EITHER PARTY HERETO WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY HERETO.

 

10

--------------------------------------------------------------------------------


 


13.          NOTICES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ANY
NOTICE REQUIRED OR PERMITTED TO BE GIVEN TO YOU PURSUANT TO THIS AGREEMENT SHALL
BE GIVEN IN WRITING, AND PERSONALLY DELIVERED OR MAILED TO YOU BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, AT THE ADDRESS SET FORTH BELOW YOUR SIGNATURE ON
THIS AGREEMENT OR AT SUCH OTHER ADDRESS AS YOU SHALL DESIGNATE BY WRITTEN NOTICE
TO THE COMPANY GIVEN IN ACCORDANCE WITH THIS SECTION 13, AND ANY NOTICE REQUIRED
OR PERMITTED TO BE GIVEN TO THE COMPANY, THE CHAIRMAN OF THE BOARD OF DIRECTORS
OR THE CHAIRMAN OF THE LEADERSHIP AND COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS SHALL BE GIVEN IN WRITING, AND PERSONALLY DELIVERED OR MAILED TO THAT
RECIPIENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE
APPROPRIATE RECIPIENT AT THE ADDRESS SET FORTH UNDER THE SIGNATURE OF THE
EXECUTIVE VICE PRESIDENT OF THE COMPANY OR HIS DESIGNEE ON THIS AGREEMENT OR AT
SUCH OTHER ADDRESS AS THE COMPANY SHALL DESIGNATE BY WRITTEN NOTICE TO YOU GIVEN
IN ACCORDANCE WITH THIS SECTION 13.  ANY NOTICE COMPLYING WITH THIS SECTION 13
SHALL BE DEEMED RECEIVED UPON ACTUAL RECEIPT BY THE ADDRESSEE.


 


14.          WAIVER.  THE WAIVER BY EITHER PARTY HERETO OF ANY BREACH OF THIS
AGREEMENT BY THE OTHER PARTY HERETO SHALL NOT BE EFFECTIVE UNLESS IN WRITING,
AND NO SUCH WAIVER SHALL OPERATE OR BE CONSTRUED AS THE WAIVER OF THE SAME OR
ANOTHER BREACH ON A SUBSEQUENT OCCASION.


 


15.          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.


 


16.          BENEFICIARY.  ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, HEIRS, EXECUTORS, ADMINISTRATORS
AND PERMITTED ASSIGNS.


 


17.          ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT OF
THE PARTIES HERETO RELATING TO YOUR EMPLOYMENT BY THE COMPANY IN THE CAPACITY
HEREIN STATED AND, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, NO PROVISIONS OF ANY
EMPLOYEE MANUAL, PERSONNEL POLICIES, COMPANY DIRECTIVES OR OTHER AGREEMENT OR
DOCUMENT SHALL BE DEEMED TO MODIFY THE TERMS OF THIS AGREEMENT.  NO AMENDMENT OR
MODIFICATION OF THIS AGREEMENT SHALL BE VALID OR BINDING UPON YOU OR THE COMPANY
UNLESS MADE IN WRITING AND SIGNED BY THE PARTIES HERETO.  ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS RELATING TO YOUR EMPLOYMENT BY THE COMPANY, IN
WHATEVER CAPACITY, ARE HEREBY EXPRESSLY TERMINATED.


 


18.          EXCISE TAX.


 


(A)                IF ANY PAYMENT OR DISTRIBUTION BY THE COMPANY AND/OR ANY
AFFILIATE OF THE COMPANY TO OR FOR YOUR BENEFIT, WHETHER PAID OR PAYABLE OR
DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR
OTHERWISE PURSUANT TO OR BY REASON OF ANY OTHER AGREEMENT, POLICY, PLAN, PROGRAM
OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION ANY STOCK OPTION, STOCK
APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE LAPSE OR TERMINATION OF ANY
RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF ANY OF THE FOREGOING (A
“PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE OR TO ANY SIMILAR TAX IMPOSED BY STATE OR LOCAL LAW, OR ANY INTEREST OR
PENALTIES WITH RESPECT TO SUCH TAX (SUCH TAX OR TAXES, TOGETHER WITH ANY SUCH
INTEREST AND PENALTIES, BEING HEREAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE
TAX”), THEN THE PAYMENTS AND BENEFITS PAYABLE OR PROVIDED UNDER THIS AGREEMENT
(OR OTHER

 

11

--------------------------------------------------------------------------------


 


PAYMENTS AS DESCRIBED BELOW) SHALL BE REDUCED (BUT NOT BELOW THE AMOUNT OF THE
PAYMENTS OR BENEFITS PROVIDED UNDER THIS AGREEMENT) IF, AND ONLY TO THE EXTENT
THAT, SUCH REDUCTION WILL ALLOW YOU TO RECEIVE A GREATER NET AFTER TAX AMOUNT
THAN YOU WOULD RECEIVE ABSENT SUCH REDUCTION.


 


(B)                THE ACCOUNTING FIRM WILL FIRST DETERMINE THE AMOUNT OF ANY
PARACHUTE PAYMENTS (AS DEFINED BELOW) THAT ARE PAYABLE TO YOU.  THE ACCOUNTING
FIRM ALSO WILL DETERMINE THE NET AFTER TAX AMOUNT (AS DEFINED BELOW)
ATTRIBUTABLE TO YOUR TOTAL PARACHUTE PAYMENTS.


 


(C)                THE ACCOUNTING FIRM WILL NEXT DETERMINE THE LARGEST AMOUNT OF
PAYMENTS THAT MAY BE MADE TO YOU WITHOUT SUBJECTING YOU TO THE EXCISE TAX (THE
“CAPPED PAYMENTS”).  THEREAFTER, THE ACCOUNTING FIRM WILL DETERMINE THE NET
AFTER TAX AMOUNT ATTRIBUTABLE TO THE CAPPED PAYMENTS.


 


(D)                YOU THEN WILL RECEIVE THE TOTAL PARACHUTE PAYMENTS OR THE
CAPPED PAYMENTS OR SUCH OTHER AMOUNT LESS THAN THE TOTAL PARACHUTE PAYMENTS,
WHICHEVER PROVIDES YOU WITH THE HIGHER NET AFTER TAX AMOUNT, BUT IN NO EVENT
WILL ANY SUCH REDUCTION IMPOSED BY THIS SECTION 18 BE IN EXCESS OF THE AMOUNT OF
PAYMENTS OR BENEFITS PAYABLE OR PROVIDED UNDER THIS AGREEMENT.  IF YOU WILL
RECEIVE THE CAPPED PAYMENTS OR SOME OTHER AMOUNT LESSER THAN THE TOTAL PARACHUTE
PAYMENTS, THE TOTAL PARACHUTE PAYMENTS WILL BE ADJUSTED BY FIRST REDUCING THE
AMOUNT OF ANY NONCASH BENEFITS UNDER THIS AGREEMENT OR ANY OTHER PLAN, AGREEMENT
OR ARRANGEMENT ON A PRO RATA BASIS AND THEN BY REDUCING THE AMOUNT OF ANY CASH
BENEFITS UNDER THIS AGREEMENT OR ANY OTHER PLAN, AGREEMENT OR ARRANGEMENT ON A
PRO RATA BASIS.  THE ACCOUNTING FIRM WILL NOTIFY YOU AND THE COMPANY IF IT
DETERMINES THAT THE PARACHUTE PAYMENTS MUST BE REDUCED AND WILL SEND YOU AND THE
COMPANY A COPY OF ITS DETAILED CALCULATIONS SUPPORTING THAT DETERMINATION.


 


(E)                AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF CODE
SECTIONS 280G AND 4999 AT THE TIME THAT THE ACCOUNTING FIRM MAKES ITS
DETERMINATIONS UNDER THIS SECTION 18, IT IS POSSIBLE THAT AMOUNTS WILL HAVE BEEN
PAID OR DISTRIBUTED TO YOU THAT SHOULD NOT HAVE BEEN PAID OR DISTRIBUTED UNDER
THIS SECTION 18 (“OVERPAYMENTS”), OR THAT ADDITIONAL AMOUNTS SHOULD BE PAID OR
DISTRIBUTED TO YOU UNDER THIS SECTION 18 (“UNDERPAYMENTS”).  IF THE ACCOUNTING
FIRM DETERMINES, BASED ON EITHER THE ASSERTION OF A DEFICIENCY BY THE INTERNAL
REVENUE SERVICE AGAINST THE COMPANY OR YOU, WHICH ASSERTION THE ACCOUNTING FIRM
BELIEVES HAS A HIGH PROBABILITY OF SUCCESS OR CONTROLLING PRECEDENT OR
SUBSTANTIAL AUTHORITY, THAT AN OVERPAYMENT HAS BEEN MADE, THAT OVERPAYMENT WILL
BE TREATED FOR ALL PURPOSES AS A DEBT AB INITIO THAT YOU MUST REPAY TO THE
COMPANY TOGETHER WITH INTEREST AT THE APPLICABLE FEDERAL RATE UNDER CODE
SECTION 7872; PROVIDED, HOWEVER, THAT NO DEBT WILL BE DEEMED TO HAVE BEEN
INCURRED BY YOU AND NO AMOUNT WILL BE PAYABLE BY YOU TO THE COMPANY UNLESS, AND
THEN ONLY TO THE EXTENT THAT, THE DEEMED DEBT AND PAYMENT WOULD EITHER REDUCE
THE AMOUNT ON WHICH YOU ARE SUBJECT TO TAX UNDER CODE SECTION 4999 OR GENERATE A
REFUND OF TAX IMPOSED UNDER CODE SECTION 4999.  IF THE ACCOUNTING FIRM
DETERMINES, BASED UPON CONTROLLING PRECEDENT OR SUBSTANTIAL AUTHORITY, THAT AN
UNDERPAYMENT HAS OCCURRED, THE ACCOUNTING FIRM WILL NOTIFY YOU

 

12

--------------------------------------------------------------------------------


 


AND THE COMPANY OF THAT DETERMINATION AND THE AMOUNT OF THAT UNDERPAYMENT WILL
BE PAID TO YOU PROMPTLY (AND NO LATER THAN THIRTY (30) DAYS AFTER THE FINAL
DETERMINATION OF THE UNDERPAYMENT) BY THE COMPANY.


 


(F) FOR PURPOSES OF THIS SECTION 18, THE FOLLOWING TERMS SHALL HAVE THEIR
RESPECTIVE MEANINGS:


 

(I)            “ACCOUNTING FIRM” MEANS THE· INDEPENDENT ACCOUNTING FIRM ENGAGED
BY THE COMPANY IN THE COMPANY’S SOLE DISCRETION.

 

(II)           “NET AFTER TAX AMOUNT” MEANS THE AMOUNT OF ANY PARACHUTE
PAYMENTS, CAPPED PAYMENTS OR OTHER PAYMENTS DESCRIBED IN THIS SECTION 18, AS
APPLICABLE, NET OF TAXES IMPOSED UNDER CODE SECTIONS 1, 3101(B) AND 4999 AND ANY
STATE OR LOCAL INCOME TAXES APPLICABLE TO YOU ON THE DATE OF PAYMENT.  THE
DETERMINATION OF THE NET AFTER TAX AMOUNT SHALL BE MADE USING THE HIGHEST
COMBINED EFFECTIVE RATE IMPOSED BY THE FOREGOING TAXES ON INCOME OF THE SAME
CHARACTER AS THE PARACHUTE PAYMENTS OR CAPPED PAYMENTS, AS APPLICABLE, IN EFFECT
ON THE DATE OF PAYMENT.

 

(III)          “PARACHUTE PAYMENT” MEANS A PAYMENT THAT IS DESCRIBED IN CODE
SECTION 280G(B)(2), DETERMINED IN ACCORDANCE WITH CODE SECTION 280G AND THE
REGULATIONS PROMULGATED OR PROPOSED THEREUNDER.

 


(G)                THE FEES AND EXPENSES OF THE ACCOUNTING FIRM FOR ITS SERVICES
IN CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY THE
PRECEDING SUBSECTIONS SHALL BE BORNE BY THE COMPANY.  IF SUCH FEES AND EXPENSES
ARE INITIALLY PAID BY YOU, THE COMPANY SHALL REIMBURSE YOU THE FULL AMOUNT OF
SUCH FEES AND EXPENSES WITHIN FIVE BUSINESS DAYS AFTER RECEIPT FROM YOU OF A
STATEMENT THEREFORE AND REASONABLE EVIDENCE OF YOUR PAYMENT THEREOF BUT IN NO
EVENT LATER THAN THE END OF THE YEAR IMMEDIATELY FOLLOWING THE YEAR IN WHICH YOU
INCUR SUCH REIMBURSABLE FEES AND EXPENSES.


 


(H)                THE COMPANY AND YOU SHALL EACH PROVIDE THE ACCOUNTING FIRM
ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN THE POSSESSION OF
THE COMPANY OR YOU, AS THE CASE MAY BE, REASONABLY REQUESTED BY THE ACCOUNTING
FIRM, AND OTHERWISE COOPERATE WITH THE ACCOUNTING FIRM IN CONNECTION WITH THE
PREPARATION AND ISSUANCE OF THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY
THE PRECEDING SUBSECTIONS.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE
BINDING UPON THE COMPANY AND YOU.


 


(I) THE FEDERAL, STATE AND LOCAL INCOME OR OTHER TAX RETURNS FILED BY YOU SHALL
BE PREPARED AND FILED ON A CONSISTENT BASIS WITH THE DETERMINATION OF THE
ACCOUNTING FIRM WITH RESPECT TO THE EXCISE TAX PAYABLE BY YOU.  YOU, AT THE
REQUEST OF THE COMPANY, SHALL PROVIDE THE COMPANY TRUE AND CORRECT COPIES (WITH
ANY AMENDMENTS) OF YOUR FEDERAL INCOME TAX RETURN AS FILED WITH THE INTERNAL
REVENUE SERVICE AND CORRESPONDING STATE AND LOCAL TAX RETURNS, IF RELEVANT, AS
FILED WITH THE

 

13

--------------------------------------------------------------------------------


 


APPLICABLE TAXING AUTHORITY, AND SUCH OTHER DOCUMENTS REASONABLY REQUESTED BY
THE COMPANY, EVIDENCING SUCH CONFORMITY.


 


(J)  ALL PAYMENTS TO BE MADE TO YOU UNDER THIS SECTION 18 MUST BE PAID NO
EARLIER THAN WHEN THE APPLICABLE TAXES ARE TO BE REMITTED AND BY THE END OF YOUR
TAXABLE YEAR NEXT FOLLOWING THE YEAR IN WHICH THE TAXES THAT ARE THE SUBJECT OF
THE AUDIT OR LITIGATION ARE REMITTED TO THE TAXING AUTHORITIES OR, WHERE NO SUCH
TAXES ARE REMITTED, THE END OF YOUR TAXABLE YEAR FOLLOWING THE YEAR IN WHICH THE
AUDIT IS COMPLETED OR THERE IS A FINAL AND NON-APPEALABLE SETTLEMENT OR THE
RESOLUTION OF THE LITIGATION.


 


19.          TAX LIABILITIES AND CODE SECTION 409A.  ANY PAYMENTS OR BENEFITS
THAT YOU RECEIVE PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO REDUCTION FOR
ANY APPLICABLE EMPLOYMENT OR WITHHOLDING TAXES.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PLAN, IF YOU ARE A SPECIFIED EMPLOYEE AS OF YOUR TERMINATION
OF EMPLOYMENT, AND IF THE AMOUNTS THAT YOU ARE ENTITLED TO RECEIVE PURSUANT TO
SECTION 6 OR SECTION 9 ARE NOT OTHERWISE EXEMPT FROM SECTION 409A OF THE CODE,
THEN TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 409A, NO PAYMENTS FOR SUCH
AMOUNTS MAY BE MADE UNDER THIS AGREEMENT (INCLUDING, IF NECESSARY, ANY PAYMENTS
FOR WELFARE OR OTHER BENEFITS IN WHICH CASE YOU MAY BE REQUIRED TO PAY FOR SUCH
COVERAGE OR BENEFITS AND RECEIVE REIMBURSEMENT WHEN PAYMENT IS NO LONGER
PROHIBITED) BEFORE THE DATE WHICH IS SIX (6) MONTHS AFTER YOUR TERMINATION OF
EMPLOYMENT OR, IF EARLIER, YOUR DATE OF DEATH.  ALL SUCH AMOUNTS, WHICH WOULD
HAVE OTHERWISE BEEN REQUIRED TO BE PAID OVER SUCH SIX (6) MONTHS AFTER YOUR
TERMINATION OF EMPLOYMENT OR, IF EARLIER, UNTIL YOUR DATE OF DEATH, SHALL BE
PAID TO YOU IN ONE LUMP SUM PAYMENT AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER
THE DATE WHICH IS SIX (6) MONTHS AFTER YOUR TERMINATION OF EMPLOYMENT OR, IF
EARLIER, YOUR DATE OF DEATH.  ALL SUCH REMAINING PAYMENTS SHALL BE MADE AS IF
THEY HAD BEGUN AS SET FORTH IN THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT,
YOUR RIGHTS TO PAYMENTS SHALL BE TREATED AS RIGHTS TO RECEIVE A SERIES OF
SEPARATE PAYMENTS TO THE FULLEST EXTENT ALLOWABLE UNDER SECTION 409A OF THE
CODE.  THIS AGREEMENT IS INTENDED TO COMPLY WITH THE APPLICABLE REQUIREMENTS OF
SECTION 409A OF THE CODE AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE
THEREWITH.  THE COMPANY MAY AT ANY TIME AMEND, SUSPEND OR TERMINATE THIS
AGREEMENT, OR ANY PAYMENTS TO BE MADE HEREUNDER, AS NECESSARY TO BE IN
COMPLIANCE WITH SECTION 409A OF THE CODE TO AVOID THE IMPOSITION ON YOU OF ANY
POTENTIAL EXCISE TAXES RELATING TO SECTION 409A.  TO THE EXTENT THAT YOU INCUR
LIABILITY FOR EXCISE TAXES, PENALTIES OR INTEREST UNDER SECTION 409A OF THE CODE
BECAUSE ANY NONQUALIFIED DEFERRED COMPENSATION PLAN OF THE COMPANY FAILS TO
COMPLY WITH SECTION 409A, THE COMPANY WILL MAKE A SPECIAL REIMBURSEMENT PAYMENT
TO YOU EQUAL TO THE SUM OF (I) YOUR LIABILITY FOR EXCISE TAXES, PENALTIES OR
INTEREST UNDER SECTION 409A AND (II) ALL TAXES ATTRIBUTABLE TO THE SPECIAL
REIMBURSEMENT PAYMENT, AT THE TIME SUCH TAXES, PENALTIES AND INTEREST ARE
REQUIRED TO BE REMITTED TO THE APPLICABLE AUTHORITIES.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, You and the Company have executed and delivered this
Agreement as of the date first shown above.

 

YOU:

 

THE COMPANY:

 

 

 

ROLLA HUFF

 

EARTHLINK, INC.

 

 

 

 

 

 

/s/ Rolla Huff

 

By:

/s/ Susan D. Bowick

 

 

 

 

 

Address:

1375 Peachtree Street

 

Name:

Susan D. Bowick

 

Atlanta, GA 30309

 

Title:

Chairperson - Leadership and Compensation

 

 

 

Committee

 

 

 

 

 

 

Address:

1375 Peachtree Street

 

 

 

7-North

 

 

 

Atlanta, GA 30309

 

15

--------------------------------------------------------------------------------
